DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaobing Zhang, Reg. No., 63,927 (Attorney of Record) on 6/30/2022.
The application has been amended as follows: 

1. (Currently Amended) A method implemented on at least one machine each of which has at least one processor and a storage device, the method comprising:
determining a scan volume of a subject supported by a scan table;
dividing the scan volume of the subject into one or more scan regions;
for each scan region of the one or more scan regions,
obtaining a motion curve of a center of mass of a portion of the subject in the scan region;
determining a spectrogram corresponding to the motion curve;

dividing the spectrogram into a first spectrum segment and a second spectrum segment, wherein the first spectrum segment includes a union of a spectrum range where a target frequency is located and a spectrum range where 2 times the target frequency is located, the second spectrum segment includes a spectrum range where noise is located, and the target frequency corresponds to a maximum signal intensity in the spectrogram;
obtaining a first intensity value of the first spectrum segment and a second intensity value of the second spectrum segment;
obtaining a ratio of the first intensity value of the first spectrum segment to the second intensity value of the second spectrum segment;
determining whether there is a physiological motion in the scan region based on the ratio;
determining a scan mode for scanning the scan region based on whether there is the physiological motion in the scan region, wherein
the scan mode includes a first mode or a second mode,
the first mode is at least a static mode or a transmission mode for scanning the scan region, 
the second mode is a gating mode for scanning the scan region, 
the scan mode includes the first mode if it is determined that there is no physiological motion in the scan region, and 
the scan mode includes the second mode if it is determined that there is the physiological motion in the scan region;
acquiring positron emission tomography (PET) data by performing a scan of the scan region based on the scan mode; and 
generating a PET sub-image of the scan region based on the PET data of the scan region; and
generating a PET image of the scan volume based on one or more PET sub-images.
 
4. The method of claim 1, wherein the first mode is the static mode



8-9. (Cancelled) 


11. (Currently Amended) A system, comprising: 
a computer-readable storage medium storing executable instructions, and
at least one processor in communication with the computer-readable storage medium, when executing the executable instructions, causing the system to implement a method, comprising:
determining a scan volume of a subject supported by a scan table;
dividing the scan volume of the subject into one or more scan regions;
for each scan region of the one or more scan regions,
obtaining a motion curve of a center of mass of a portion of the subject in the scan region;
determining a spectrogram corresponding to the motion curve;

dividing the spectrogram into a first spectrum segment and a second spectrum segment, wherein the first spectrum segment includes a union of a spectrum range where a target frequency is located and a spectrum range where 2 times the target frequency is located, the second spectrum segment includes a spectrum range where noise is located, and the target frequency corresponds to a maximum signal intensity in the spectrogram;
obtaining a first intensity value of the first spectrum segment and a second intensity value of the second spectrum segment;
obtaining a ratio of the first intensity value of the first spectrum segment to the second intensity value of the second spectrum segment;
determining whether there is a physiological motion in the scan region based on the ratio;
determining a scan mode for scanning the scan region based on whether there is the physiological motion in the scan region, wherein
the scan mode includes a first mode or a second mode, 
the first mode is at least a static mode or a transmission mode for scanning the scan region, 
the second mode is a gating mode for scanning the scan region, 
the scan mode includes the first mode if it is determined that there is no physiological motion in the scan region, and 
the scan mode includes the second mode if it is determined that there is the physiological motion in the scan region;
acquiring positron emission tomography (PET) data by performing a scan of the scan region based on the scan mode; and
generating a PET sub-image of the scan region based on the PET data of the scan region; and
generating a PET image of the scan volume based on one or more PET sub-images.


14. The system of claim 11, wherein the first mode is the static mode

17-18. (Cancelled)

20. (Currently Amended) A non-transitory computer readable medium, comprising:
instructions being executed by at least one processor, causing the at least one processor to implement a method, comprising:
determining a scan volume of a subject supported by a scan table;
dividing the scan volume of the subject into one or more scan regions;
for each scan region of the one or more scan regions,
obtaining a motion curve of a center of mass of a portion of the subject in the scan region;
determining a spectrogram corresponding to the motion curve;

dividing the spectrogram into a first spectrum segment and a second spectrum segment, wherein the first spectrum segment includes a union of a spectrum range where a target frequency is located and a spectrum range where 2 times the target frequency is located, the second spectrum segment includes a spectrum range where noise is located, and the target frequency corresponds to a maximum signal intensity in the spectrogram;
obtaining a first intensity value of the first spectrum segment and a second intensity value of the second spectrum segment;
obtaining a ratio of the first intensity value of the first spectrum segment to the second intensity value of the second spectrum segment;
determining whether there is a physiological motion in the scan region based on the ratio;
determining a scan mode for scanning the scan region based on whether there is the physiological motion in the scan region, wherein
the scan mode includes a first mode or a second mode, 
the first mode is at least a static mode or a transmission mode for scanning the scan region, 
the second mode is a gating mode for scanning the scan region, 
the scan mode includes the first mode if it is determined that there is no physiological motion in the scan region, and 
the scan mode includes the second mode if it is determined that there is the physiological motion in the scan region;
acquiring positron emission tomography (PET) data by performing a scan of the scan region based on the scan mode; and
generating a PET sub-image of the scan region based on the PET data of the scan region; and,
generating a PET image of the scan volume based on one or more PET sub-images.

25-28. (Cancelled)


Allowable Subject Matter
Claims 1, 4-6, 10-11, 14-15, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly teach or render obvious, either solely or in combination, the claims when taken as a whole, specifically in combination with the following limitations:
“dividing the spectrogram into a first spectrum segment and a second spectrum segment, wherein the first spectrum segment includes a union of a spectrum range where a target frequency is located and a spectrum range where 2 times the target frequency is located, the second spectrum segment includes a spectrum range where noise is located, and the target frequency corresponds to a maximum signal intensity in the spectrogram;
obtaining a first intensity value of the first spectrum segment and a second intensity value of the second spectrum segment;
obtaining a ratio of the first intensity value of the first spectrum segment to the second intensity value of the second spectrum segment” as required by claims 1, 11 and 20; 
Dependent claims 4-6, 10, 14-15, 19, and 21-22 are allowed at least by virtue of their respective dependency upon the allowable base claims.
The claimed invention is particularly advantageous for effectively to reducing or eliminate the blurring effects causing by the physiological motion while reducing the acquisition time.
Prior art US 20100067765 teaches dividing a spectrogram into frequency segments according to intensity levels corresponding to respiratory motion and cardiac motion. However, it fails to teach “a union of a spectrum range where a target frequency is located and a spectrum range where 2 times the target frequency is located, the second spectrum segment includes a spectrum range where noise is located, and the target frequency corresponds to a maximum signal intensity in the spectrogram” as recited in the limitation above.
Prior art US 20160128664 teaches a periodic motion analyzer 165 which computes one or more signal metrics of a motion signal, the one or more signal metrics including, for example, a fractional power within a typical motion frequency band, ratio of peak amplitude within a typical motion frequency band to mean amplitude outside the typical motion frequency band, a correlation factor with a typical motion signal, etc. However, it fails to teach “a union of a spectrum range where a target frequency is located and a spectrum range where 2 times the target frequency is located, the second spectrum segment includes a spectrum range where noise is located, and the target frequency corresponds to a maximum signal intensity in the spectrogram” as recited in the limitation above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793 


                                                                                                                                                                                                                                                                                                                                                                             /KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793